Citation Nr: 0328140	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945.  The veteran died in June 2001.  The appellant is the 
veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO.  The appellant filed a notice of disagreement in April 
2002.  The RO issued a statement of the case in July 2002.  
The RO received the appellant's substantive appeal in July 
2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran died in June 2001.  The death certificate 
lists the immediate cause of death as a severe left 
ventricular systolic dysfunction due to or as a consequence 
of an anteroseptal myocardial infarction; chronic renal 
insufficiency and Alzheimer's dementia were listed as 
conditions that contributed to but did not cause the 
veteran's death.  

3.  During the veteran's lifetime service connection was in 
effect for residuals of a shell fragment wound to the left 
side of the neck, residuals of a shell fragment wound with 
retained foreign bodies to the chest, scar, cervical spinal 
muscles, Muscle Group XX with retained foreign bodies, 
residuals of a gunshot wound to the left hand with numbness 
of the left middle finger, and shell fragment wound scars of 
the chest.  The combined evaluation was 50 percent, effective 
January 11, 1989.  

4.  There is no competent evidence of a nexus between the 
veteran's death and either service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.312 (2003).

2.  Basic eligibility for dependent's educational assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

Through the March 2002 rating decision and the July 2002 
Statement of the Case, the RO advised the appellant and her 
representative of the basic laws and regulations governing 
her claims for service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35, and the bases for 
the denial of the claims.  Hence, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claims, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of August 2001 and September 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
August and September 2001 letters, which instructed the 
appellant to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A.  § 5103(b)(1), pertaining to VA 
requests for information and evidence, in this case.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (the implementing regulation) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA was misleading and 
potentially detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, in August and September 
2001 letters, the RO requested that the appellant submit 
additional information or evidence within 60 days of the date 
of the letter, preferably, but not later than one year from 
the date of the letter.  Hence, the Board finds that 
appellant was provided sufficient notice of the one-year 
period for response.  Significantly, in the September 2001 
letter, the RO advised the appellant that it was requesting 
previously identified private medical records; in a response 
to that letter, a few days later, the appellant indicated 
that there she did not have any "further evidence of medical 
documentation" to add.  Moreover, the RO did not adjudicate 
the claims on appeal until after the private medical records 
identified in the September 2001 letter to the appellant were 
received.

The Board also finds that all necessary development has been 
accomplished.  The appellant advised the RO and provided 
medical releases for the veteran's outpatient treatment and 
hospitalization records.  The RO contacted the private 
medical treatment providers and associated the records with 
the claims file.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.



II.  Service Connection for the Cause of the Veteran's Death

A.  Background

According to the veteran's service medical records, he was 
wounded multiple times in combat and was the recipient of 
several decorations including the Purple Heart medal.  The 
service medical records are silent for complaints or 
treatment of any heart disorder, renal insufficiency or 
Alzheimer's dementia.  

A January 1948 VA x-ray examination revealed a normal heart 
and lungs.  There was a small metallic fragment visualized 
within the thorax in the anterior half at the level of the 
4th rib.  A second metallic fragment was seen in the 
suprasternal notch.  

During the veteran's lifetime, service connection was 
properly established for residuals of a shell fragment wound 
to the left side of the neck, residuals of a shell fragment 
wound with retained foreign bodies to the chest, scar, 
cervical spinal muscles, Muscle Group XX with retained 
foreign bodies, residuals of a gunshot wound to the left hand 
with numbness of the left middle finger, and shell fragment 
wound scars of the chest.  The combined evaluation was 50 
percent, effective since January 11, 1989.  

In a May 1989 rating decision, service connection was denied 
for chronic obstructive pulmonary disease (COPD).  The RO 
found that, while the veteran suffered from severe 
obstructive ventilatory impairment, there was evidence that 
the veteran worked in a coalmine for 30 years after service 
and no competent evidence that such condition was due to 
military service.  The veteran did not initiate an appeal of 
the May 1989 rating decision.  

Private outpatient treatment records from December 1994 to 
January 2001 show treatment for a variety of conditions.  An 
August 1997 note included diagnoses of COPD, Corpulmonal and 
mild chronic renal failure.  A February 1998 noted that the 
veteran suffered from acute dyspnea, COPD, left ventricular 
dysfunction with congestive heart failure and elevated liver 
enzymes by history.  In November 1998 he was diagnosed with 
arteriosclerotic cardiovascular disease.  

Private hospital records from the Princeton Community 
Hospital reflect that on June 7, 2001, the veteran arrived in 
cardiac arrest and did not respond to resuscitation efforts.  

At the time of death, service connection was not in effect 
for any cardiovascular or pulmonary respiratory conditions 
and there were no service connection claims pending before 
VA.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred or aggravated 
in service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

After carefully reviewing the evidence of record in light of 
the above criteria, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

In support of her contention that the cause of the veteran's 
death should be service connected, the appellant asserts that 
the veteran's "severe breathing condition" caused his fatal 
heart attack.  She noted that her husband was on oxygen since 
1996.  The record reflects that, post-service, the veteran 
was diagnosed with COPD.  However, as noted above, the 
veteran was not service connected for any pulmonary or 
respiratory disability, and no claim for any such disability 
was pending at the time of the veteran's death.  Moreover, 
the records presents no evidence of a nexus between any heart 
or lung disability and the veteran's service.  While service 
medical records reflect that the veteran sustained a shell 
fragment wound to the left chest, these records do not 
reflect any complaints, findings, or diagnosis of any heart 
disorder, breathing problem or a lung disorder in service.  
There also is no competent evidence to suggest that the 
veteran's shell fragment wound to his chest caused any 
breathing or heart problem.  

Interestingly, the Board points out that the death 
certificate lists the immediate cause of death as a severe 
left ventricular systolic dysfunction due to an anteroseptal 
myocardial infarction.  The death certificate approximates 
that such condition had an onset 4 1/2 prior to the veteran's 
death (by implication, negating any nexus to service).  The 
death certificate further lists chronic renal insufficiency 
and Alzheimer's dementia as conditions that contributed to 
but did not cause the veteran's death.  Even assuming, 
arguendo, that the additional conditions listed contributed 
substantially and materially to cause death (within the 
meaning of the pertinent statute and regulation), neither 
chronic renal insufficiency or Alzheimer's dementia are 
service-connected disabilities, and as noted above, there is 
no competent medical indication that such conditions were 
related to the veteran's military service.  Finally, there is 
no competent evidence to suggest that any of the veteran's 
service-connected disabilities led to the development of a 
chronic heart condition, renal insufficiency or Alzheimer's 
dementia.  

In short, there is no competent medical evidence to establish 
that a disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  As 
a layperson without the appropriate medical training or 
expertise, the appellant is not competent to establish the 
required elements of the claim on the basis of her 
assertions, alone.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Rather, in order for 
her to prevail, the record must include medical evidence to 
support the claim.  However, the appellant has neither 
presented, nor alluded to the existence of any medical 
evidence even suggesting a relationship between the veteran's 
death and either service or a service-connected disability.  
Given the state of the record, the Board finds that the duty 
to assist does not include obtaining a medical nexus opinion.  
See 38 U.S.C.A. § 5103A(d)(2); Charles v. Principi, 16 Vet. 
App. at 370, 375 (2002).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, there exists a relationship between the 
veteran's death and either service or a service-connected 
disability, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Eligibility for Dependents' Educational Assistance 
under
38 U.S.C. Chapter35  

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, the combined 
evaluation for the veteran's service-connected disabilities, 
at the time of his death, was 50 percent; as such, the 
veteran did not have a permanent, total, service-connected 
disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  Therefore, her claim for 
Chapter 35 benefits must be denied, as without legal merit.   
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



